DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 21-22 are pending and are examined below, claims 6-20 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa US20140210135A1 in view of Kim US20100304269A1.

Regarding claim 1, Aizawa discloses an ionomer membrane for use in fuel cells and related devices (Aizawa, [0047]-[0075] and Figs. 5-7, as well as Examples at [0076]-[0092] and Tables 1-1 and 1-2) comprising:
an ionomer comprising a plurality of protrusions defining at least one void (Aizawa, [0064], Fig. 5 plurality of pillars 501 with voids as space between pillars),
and at least one filler material located within the at least one void (Aizawa, [0066], Fig. 6B catalyst layer 601). Aizawa does not disclose wherein the at least one filler material located only within the at least one void.
Kim teaches a fuel cell with a membrane electrode assembly (Kim, [0008]-[0015], [0023]-[0054], Figs. 1-7) comprising an ionomer membrane (Kim, [0028]) and a filler comprising metal catalyst on a carbon-based support (Kim, [0030]). Kim also discloses wherein the at least one filler material located only within the at least one void (Kim, [0032]-[0039], Figs. 5-6, catalyst 21, ionomer pillars 22) improving the ion conductivity and performance of the fuel cell (Kim, [0040]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ionomer membrane of Aizawa with the teaching of Kim wherein the at least one filler material located only within the at least one void in order to improve the performance of the fuel cell.

Regarding claim 2, modified Aizawa further discloses wherein the at least one filler material comprises at least one catalyst material (Aizawa, [0066]).

	Regarding claim 3, modified Aizawa also teaches wherein the at least one filler material comprises at least one of Pt or Pt alloy (Aizawa, [0065], [0112]).

	Regarding claim 4 and 5, modified Aizawa additionally discloses wherein a first protrusion, of the plurality of protrusions, has a width of about 2 µm (see Examples), and a height of about 3 µm to about 10 µm (see Examples), having a height to width aspect ratio of about 1.5:1 to about 5:1 (Aizawa, see Examples and Tables 1-1 and 1-2, as well as [0064]).

Regarding claims 21 and 22, modified Aizawa teaches all of the limitations of claim 2 as set forth above. Modified Aizawa further discloses wherein the at least one filler material comprises the catalyst material supported on a catalyst support and wherein the catalyst support comprises carbon (Aizawa, [0065], [0112]).

Response to Arguments
Applicant’s amendments, filed 13 June 2022, have overcome the objections to the drawings and claim 3. The objections to the drawings and claim 3 have been withdrawn.

Applicant’s arguments, see pp. 8-9, filed 13 June 2022, regarding claims 1-5 and 21-22 have been fully considered but they are not persuasive, as discussed above, the combined references meet the newly amended functional limitations, as discussed above.
Applicant’s arguments that Aizawa fails to teach or suggest at least one filler material located only within the at least one void, as claimed are moot because the new ground of rejection does not rely on any reference to Aizawa applied in the prior rejection of record for any teaching of matter specifically challenged in the argument. As noted above, Kim teaches a fuel cell with a membrane electrode assembly (Kim, [0008]-[0015], [0023]-[0054], Figs. 1-7) comprising an ionomer membrane (Kim, [0028]) and a filler comprising metal catalyst on a carbon-based support (Kim, [0030]). Kim also discloses wherein the at least one filler material located only within the at least one void (Kim, [0032]-[0039], Figs. 5-6, catalyst 21, ionomer pillars 22) improving the ion conductivity and performance of the fuel cell (Kim, [0040]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ionomer membrane of Aizawa with the teaching of Kim wherein the at least one filler material located only within the at least one void in order to improve the performance of the fuel cell.
The dependent claims are rejected by virtue of their dependence on rejected claim 1 in addition to their own features taught in the prior art, Aizawa in view of Kim, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728